DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is responsive to Applicant’s response filed on 07/06/2022.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are now pending in this application. Claims 1, 4, 8, 11, 15, and 18 have been amended. Claims 3, 7, 10, 14, and 17 have been cancelled. Claims 1, 8, and 15 are independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korkin, US PGPUB 2019/0221039 A1 (hereinafter as Korkin) in view of Kim, US PGPUB 2014/0160145 A1 (hereinafter as Kim), Drouin et al., US PGPUB 2014/0267598 (hereinafter as Drouin), Gelman et al., US PGPUB 2016/0147308 A1 (hereinafter as Gelman), and Bell et al., US PGPIB 2012/0151416 A1 (hereinafter as Bell).

Regarding independent claim 1, Korkin teaches a method for interacting with holographic objects representing a hierarchy [see e.g. [0010] indicating displaying holographic objects representing a hierarchy and [0026] indicating user interaction], the method comprising: 
grouping a plurality of digital content items hosted by a device into a plurality of groups based on an organizational scheme [see fig. 4 and the description in [0043]-[0046] indicating grouping nodes according to a certain hierarchy; note in [0008] that nodes relate to digital content items (aka features according to Korkin) and that the features can be stored in a database local to the mixed reality device as in [0038], lines 1-4 and 15-18]; 
projecting, by a holography module of the device, one or more holographic objects representing the plurality of digital content items in three-dimensional space, wherein the one or more holographic objects are projected in accordance with the organizational scheme [see e.g. [0026] and fig. 2; note projecting a level of the hierarchical data structure; see also fig. 5 and [0049], especially last 6 lines indicating displaying the hierarchy at the highest level of abstraction and showing a first level of nodes 132-1; see also figs. 9A-B showing the different levels and the description in [0070], lines 1-2; note the network layout manager 140 in [0049] transmitting the image of the first level 132-1 of the hierarchical data structure to the mixed reality display for superimposing it on a 3D image]; 
detecting, by the device, a selection by a user of one of the holographic objects representing one of the plurality of digital content items [see e.g. the user’s gesture input to click on node 217-11 as in [0070], lines 6-7]; 
determining, by the holography module of the device, a desired operation to be performed on the selected digital content item based on user's input [see e.g. [0065] and Table 3 under it; see also [0067] and Table 3 under it; note the manipulation manager 250 and note determining which operation to perform depending on user input; in particular note the input in [0070], lines 6-7 as indicated in the last limitation and the desired operation of traversing the hierarchy by creating a finer-grain view of the hierarchical data structure; see [0070], lines 7-end and the function determined on the second row of Table 3]; and 
performing the desired operation on the selected holographic object within the three-dimensional space [see e.g. the operation of creating a finer-grain view of the hierarchical data structure for the selected node as in [0070]], 
wherein projecting the one or more holographic objects further comprises outputting a tree structure of holographic objects representing hierarchical relationships between the plurality of digital content items [see e.g. fig. 4 and figs. 9A-B all showing a tree structure with different levels representing hierarchical relationships between the plurality of digital content items and see figs. 5 and 7 showing the holographic objects; see also [0070]], and 
wherein performing the desired operation comprises creating a new group of the one or more holographic objects within the tree structure based on user's input [again see [0070] and note displaying a second level 132-2 (comprising nodes 217-21 and 217-22) which is a new group of objects within the tree structure of the hierarchical data (see figs. 9A –B) and it is displayed based on user’s input].


Korkin does not explicitly teach:
that the plurality of digital content items is a plurality of mobile applications;
projecting the one or more holographic objects away from a display of the device;
that the one or more holographic objects are governed by a user control policy comprising a user hierarchy that defines a hierarchy for control by a set of users of the one or more holographic objects;
that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects; and
projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Kim teaches:
projecting one or more holographic objects representing a plurality of mobile applications in three-dimensional space [see e.g. [0250] and [0274] indicating exemplary projected objects including a plurality of applications; see also the front figure and note the mobile device]; and
projecting the one or more holographic objects away from a display of the device [again see figure on front page; see also the description in [0141]].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin and Kim before the effective filing date of the claimed invention to modify the plurality of digital content items projected by Korkin by explicitly specifying projecting objects representing mobile applications and by further specifying that the projection is away from the display of the device, as taught by Kim. The motivation for this obvious combination of teachings would be to enable settable specific objects and directions for holographic projection, as suggested by Kim [again see e.g. [0274] and [0141]] which would ultimately facilitate 3D visualization of a variety of selectable items related to holography user interfaces with a wide scope of applications on mobile devices, as also suggested by Kim [see e.g. [0001]-[0005]].

Korkin/Kim, still does not explicitly teach c), d), or e) on the list above.

Drouin teaches:
one or more holographic objects that are governed by a user control policy comprising a user hierarchy that defines a hierarchy for control by a set of users of the one or more holographic objects [see e.g. [0207]-[0208] and note a control policy for interacting with holographic objects and that the policy differs for each of the different users of the system; see [0209] and note that the holographic objects accessible are governed by a user hierarchy depending on whether a user has previously registered, etc. and further note the security controls depending on a user hierarchy (such as features enabled for users above a certain age); see also the role of system administrators denoted in [0013] and their control capabilities; finally see also [0197] and note that interaction with holographic content depends on capacities of the user].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, and Drouin, before the effective filing date of the claimed invention to modify Korkin’s holographic objects by explicitly specifying the incorporation of a user control policy comprising a user hierarchy for control by a set of users of the holographic objects, as taught by Drouin. The motivation for this obvious combination of teachings would be to allow mapping multiple users to displayed holographic objects for interaction thus providing the necessary mechanisms for a full multiple participant holographic experience with proper access policies, as proposed  by Drouin [sere e.g. [0203]-[0205]], which would allow effective collaboration and a pleasant and fruitful experience.

Korkin/Kim/Drouin, still does not explicitly teach d) or e) on the list above.

Gelman teaches:
detecting a selection of a holographic object by detecting an intersection between a finger direction of a user and the object [see [0211]-[0212] describing the selection of a point in space by intersecting a finger direction of a user with displayed 3D object surface, as shown in fig. 4B; note in [0202] and [0391] that a virtual object is selected in a similar manner to a point in the scene; see also [0026]; note holographic projection of the 2D scene as per [0017]].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, and Gelman before the effective filing date of the claimed invention to modify the Korkin’s selection detection of a holographic object by explicitly specifying intersecting a finger direction of a user with the object for selection, as taught by Gelman. The motivation for this obvious combination of teachings would be to allow utilization of simple finger pointing by a user for selecting objects of interest, as taught by Gelman [again see [0202], [0391], and [0211]-[0212]] which would make the interaction more intuitive and user-friendly.

Korkin/ Kim/Drouin/Gelman still does not explicitly teach e) on the list above.
Bell teaches:
projecting, in response to detecting a selection by a user of an object, a sub-group of holographic objects of the selection in the three-dimensional space [see title; abstract, especially lines 6-11; and fig. 2, steps 204 and 206; note the technology of computer-generated holography in [0010]; see also [0027]; [0028]; and [0031] indicating selection and showing visual details of the 3D rendition associated with the selected item; see also figs. 3 and 4 and note the projection of objects that are subgroups of selected objects (note e.g. selecting the item 341 as per [0024] and [0031]], wherein a hierarchical relationship between an object selected by the user and the sub-group of holographic objects is visually indicated [see [0017], lines 1-3 and [0021], last 8 lines of [0021] both indicating maintaining relationships while rendering in 3D; see also [0024] denoting representation maintaining hierarchical relationships].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, Gelman, and Bell before the effective filing date of the claimed invention to modify the response of Korkin/Gelman’s selection by a user of one of the holographic objects representing one of the plurality of digital content items to further instantiate projections of sub-groups of holographic objects of the selected item as taught by Bell. The motivation for this obvious combination of teachings would be to enable more detailed visualizations of relationships within hierarchical groups by utilizing other 3D technologies and techniques, as suggested by Bell [see e.g. [0010]-[0011]; see also [0021]; [0017]; and [0027]] which would ultimately simplify hierarchical navigation of digital content, which will further allow users to navigate and visualize a large number of items with ease.


Regarding independent claim 8, Korkin also teaches a system for interacting with holographic objects representing a hierarchy [see e.g. fig. 2; see [0010] indicating displaying holographic objects representing a hierarchy and [0026] indicating user interaction], the system comprising: 
a memory [see [0027], line 5] having computer-readable instructions [see e.g. [0031] and note the visualization application installed on the controller 30 which has computer-readable instructions]; and 
one or more processors [again see [0027], line 5] for executing the computer-readable instructions [again see e.g. [0031] and note the visualization application installed on the controller 30 which has computer-readable instructions], the computer-readable instructions comprising: 
grouping a plurality of digital content items hosted by a device into a plurality of groups based on an organizational scheme [see fig. 4 and the description in [0043]-[0046] indicating grouping nodes according to a certain hierarchy; note in [0008] that nodes relate to digital content items (aka features according to Korkin) and that the features can be stored in a database local to the mixed reality device as in [0038], lines 1-4 and 15-18]; 
projecting, by a holography module of the device, one or more holographic objects representing the plurality of digital content items in three- dimensional space, wherein the one or more holographic objects are projected in accordance with the organizational scheme [see e.g. [0026] and fig. 2; note projecting a level of the hierarchical data structure; see also fig. 5 and [0049], especially last 6 lines indicating displaying the hierarchy at the highest level of abstraction and showing a first level of nodes 132-1; see also figs. 9A-B showing the different levels and the description in [0070], lines 1-2; note the network layout manager 140 in [0049] transmitting the image of the first level 132-1 of the hierarchical data structure to the mixed reality display for superimposing it on a 3D image];  
detecting, by the device, a selection by a user of one of the holographic objects representing one of the plurality of digital content items [see e.g. the user’s gesture input to click on node 217-11 as in [0070], lines 6-7];
determining, by the holography module of the device, a desired operation to be performed on the selected digital content item based on user's input [see e.g. [0065] and Table 3 under it; see also [0067] and Table 3 under it; note the manipulation manager 250 and note determining which operation to perform depending on user input; in particular note the input in [0070], lines 6-7 as indicated in the last limitation and the desired operation of traversing the hierarchy by creating a finer-grain view of the hierarchical data structure; see [0070], lines 7-end and the function determined on the second row of Table 3]; and 
performing the desired operation on the selected holographic object within the three-dimensional space [see e.g. the operation of creating a finer-grain view of the hierarchical data structure for the selected node as in [0070]],
wherein projecting the one or more holographic objects further comprises outputting a tree structure of holographic objects representing hierarchical relationships between the plurality of digital content items [see e.g. fig. 4 and figs. 9A-B all showing a tree structure with different levels representing hierarchical relationships between the plurality of digital content items and see figs. 5 and 7 showing the holographic objects; see also [0070]], and 
wherein performing the desired operation comprises creating a new group of the one or more holographic objects within the tree structure based on user's input [again see [0070] and note displaying a second level 132-2 (comprising nodes 217-21 and 217-22) which is a new group of objects within the tree structure of the hierarchical data (see figs. 9A –B) and it is displayed based on user’s input].


Korkin does not explicitly teach:
that the plurality of digital content items is a plurality of mobile applications;
projecting the one or more holographic objects away from a display of the device;
that the one or more holographic objects are governed by a user control policy comprising a user hierarchy that defines a hierarchy for control by a set of users of the one or more holographic objects;
that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects; and
projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Kim teaches:
projecting one or more holographic objects representing a plurality of mobile applications in three-dimensional space [see e.g. [0250] and [0274] indicating exemplary projected objects including a plurality of applications; see also the front figure and note the mobile device]; and
projecting the one or more holographic objects away from a display of the device [again see figure on front page; see also the description in [0141]].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin and Kim before the effective filing date of the claimed invention to modify the plurality of digital content items projected by Korkin by explicitly specifying projecting objects representing mobile applications and by further specifying that the projection is away from the display of the device, as taught by Kim. The motivation for this obvious combination of teachings would be to enable settable specific objects and directions for holographic projection, as suggested by Kim [again see e.g. [0274] and [0141]] which would ultimately facilitate 3D visualization of a variety of selectable items related to holography user interfaces with a wide scope of applications on mobile devices, as also suggested by Kim [see e.g. [0001]-[0005]].

Korkin/Kim, still does not explicitly teach c), d), or e) on the list above.

Drouin teaches:
one or more holographic objects that are governed by a user control policy comprising a user hierarchy that defines a hierarchy for control by a set of users of the one or more holographic objects [see e.g. [0207]-[0208] and note a control policy for interacting with holographic objects and that the policy differs for each of the different users of the system; see [0209] and note that the holographic objects accessible are governed by a user hierarchy depending on whether a user has previously registered, etc. and further note the security controls depending on a user hierarchy (such as features enabled for users above a certain age); see also the role of system administrators denoted in [0013] and their control capabilities; finally see also [0197] and note that interaction with holographic content depends on capacities of the user].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, and Drouin, before the effective filing date of the claimed invention to modify Korkin’s holographic objects by explicitly specifying the incorporation of a user control policy comprising a user hierarchy for control by a set of users of the holographic objects, as taught by Drouin. The motivation for this obvious combination of teachings would be to allow mapping multiple users to displayed holographic objects for interaction thus providing the necessary mechanisms for a full multiple participant holographic experience with proper access policies, as proposed  by Drouin [sere e.g. [0203]-[0205]], which would allow effective collaboration and a pleasant and fruitful experience.

Korkin/Kim/Drouin, still does not explicitly teach d) or e) on the list above.

Gelman teaches:
detecting a selection of a holographic object by detecting an intersection between a finger direction of a user and the object [see [0211]-[0212] describing the selection of a point in space by intersecting a finger direction of a user with displayed 3D object surface, as shown in fig. 4B; note in [0202] and [0391] that a virtual object is selected in a similar manner to a point in the scene; see also [0026]; note holographic projection of the 2D scene as per [0017]].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, and Gelman before the effective filing date of the claimed invention to modify the Korkin’s selection detection of a holographic object by explicitly specifying intersecting a finger direction of a user with the object for selection, as taught by Gelman. The motivation for this obvious combination of teachings would be to allow utilization of simple finger pointing by a user for selecting objects of interest, as taught by Gelman [again see [0202], [0391], and [0211]-[0212]] which would make the interaction more intuitive and user-friendly.

Korkin/ Kim/Drouin/Gelman still does not explicitly teach e) on the list above.
Bell teaches:
projecting, in response to detecting a selection by a user of an object, a sub-group of holographic objects of the selection in the three-dimensional space [see title; abstract, especially lines 6-11; and fig. 2, steps 204 and 206; note the technology of computer-generated holography in [0010]; see also [0027]; [0028]; and [0031] indicating selection and showing visual details of the 3D rendition associated with the selected item; see also figs. 3 and 4 and note the projection of objects that are subgroups of selected objects (note e.g. selecting the item 341 as per [0024] and [0031]], wherein a hierarchical relationship between an object selected by the user and the sub-group of holographic objects is visually indicated [see [0017], lines 1-3 and [0021], last 8 lines of [0021] both indicating maintaining relationships while rendering in 3D; see also [0024] denoting representation maintaining hierarchical relationships].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, Gelman, and Bell before the effective filing date of the claimed invention to modify the response of Korkin/Gelman’s selection by a user of one of the holographic objects representing one of the plurality of digital content items to further instantiate projections of sub-groups of holographic objects of the selected item as taught by Bell. The motivation for this obvious combination of teachings would be to enable more detailed visualizations of relationships within hierarchical groups by utilizing other 3D technologies and techniques, as suggested by Bell [see e.g. [0010]-[0011]; see also [0021]; [0017]; and [0027]] which would ultimately simplify hierarchical navigation of digital content, which will further allow users to navigate and visualize a large number of items with ease.


Regarding independent claim 15, Korkin also teaches a computer-program product [see [0031], line 5 and claim 23] for interacting with holographic objects representing a hierarchy [see e.g. [0010] indicating displaying holographic objects representing a hierarchy and [0026] indicating user interaction], the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith [again see [0031] and claim 23], the program instructions executable by a processor [again see [0027], line 5] to cause the processor to perform a method comprising: 
grouping a plurality of digital content items hosted by a device into a plurality of groups based on an organizational scheme [see fig. 4 and the description in [0043]-[0046] indicating grouping nodes according to a certain hierarchy; note in [0008] that nodes relate to digital content items (aka features according to Korkin) and that the features can be stored in a database local to the mixed reality device as in [0038], lines 1-4 and 15-18]; 
projecting, by a holography module of the device, one or more holographic objects representing the plurality of digital content items in three-dimensional space, wherein the one or more holographic objects are projected in accordance with the organizational scheme [see e.g. [0026] and fig. 2; note projecting a level of the hierarchical data structure; see also fig. 5 and [0049], especially last 6 lines indicating displaying the hierarchy at the highest level of abstraction and showing a first level of nodes 132-1; see also figs. 9A-B showing the different levels and the description in [0070], lines 1-2; note the network layout manager 140 in [0049] transmitting the image of the first level 132-1 of the hierarchical data structure to the mixed reality display for superimposing it on a 3D image]; 
detecting, by the device, a selection by a user of one of the holographic objects representing one of the plurality of digital content items [see e.g. the user’s gesture input to click on node 217-11 as in [0070], lines 6-7]; 
determining, by the holography module of the device, a desired operation to be performed on the selected digital content item based on user's input [see e.g. [0065] and Table 3 under it; see also [0067] and Table 3 under it; note the manipulation manager 250 and note determining which operation to perform depending on user input; in particular note the input in [0070], lines 6-7 as indicated in the last limitation and the desired operation of traversing the hierarchy by creating a finer-grain view of the hierarchical data structure; see [0070], lines 7-end and the function determined on the second row of Table 3]; and 
performing the desired operation on the selected holographic object within the three-dimensional space [see e.g. the operation of creating a finer-grain view of the hierarchical data structure for the selected node as in [0070]], 
wherein projecting the one or more holographic objects further comprises outputting a tree structure of holographic objects representing hierarchical relationships between the plurality of digital content items [see e.g. fig. 4 and figs. 9A-B all showing a tree structure with different levels representing hierarchical relationships between the plurality of digital content items and see figs. 5 and 7 showing the holographic objects; see also [0070]], and 
wherein performing the desired operation comprises creating a new group of the one or more holographic objects within the tree structure based on user's input [again see [0070] and note displaying a second level 132-2 (comprising nodes 217-21 and 217-22) which is a new group of objects within the tree structure of the hierarchical data (see figs. 9A –B) and it is displayed based on user’s input].


Korkin does not explicitly teach:
that the plurality of digital content items is a plurality of mobile applications;
projecting the one or more holographic objects away from a display of the device;
that the one or more holographic objects are governed by a user control policy comprising a user hierarchy that defines a hierarchy for control by a set of users of the one or more holographic objects;
that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects; and
projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Kim teaches:
projecting one or more holographic objects representing a plurality of mobile applications in three-dimensional space [see e.g. [0250] and [0274] indicating exemplary projected objects including a plurality of applications; see also the front figure and note the mobile device]; and
projecting the one or more holographic objects away from a display of the device [again see figure on front page; see also the description in [0141]].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin and Kim before the effective filing date of the claimed invention to modify the plurality of digital content items projected by Korkin by explicitly specifying projecting objects representing mobile applications and by further specifying that the projection is away from the display of the device, as taught by Kim. The motivation for this obvious combination of teachings would be to enable settable specific objects and directions for holographic projection, as suggested by Kim [again see e.g. [0274] and [0141]] which would ultimately facilitate 3D visualization of a variety of selectable items related to holography user interfaces with a wide scope of applications on mobile devices, as also suggested by Kim [see e.g. [0001]-[0005]].

Korkin/Kim, still does not explicitly teach c), d), or e) on the list above.

Drouin teaches:
one or more holographic objects that are governed by a user control policy comprising a user hierarchy that defines a hierarchy for control by a set of users of the one or more holographic objects [see e.g. [0207]-[0208] and note a control policy for interacting with holographic objects and that the policy differs for each of the different users of the system; see [0209] and note that the holographic objects accessible are governed by a user hierarchy depending on whether a user has previously registered, etc. and further note the security controls depending on a user hierarchy (such as features enabled for users above a certain age); see also the role of system administrators denoted in [0013] and their control capabilities; finally see also [0197] and note that interaction with holographic content depends on capacities of the user].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, and Drouin, before the effective filing date of the claimed invention to modify Korkin’s holographic objects by explicitly specifying the incorporation of a user control policy comprising a user hierarchy for control by a set of users of the holographic objects, as taught by Drouin. The motivation for this obvious combination of teachings would be to allow mapping multiple users to displayed holographic objects for interaction thus providing the necessary mechanisms for a full multiple participant holographic experience with proper access policies, as proposed  by Drouin [sere e.g. [0203]-[0205]], which would allow effective collaboration and a pleasant and fruitful experience.

Korkin/Kim/Drouin, still does not explicitly teach d) or e) on the list above.

Gelman teaches:
detecting a selection of a holographic object by detecting an intersection between a finger direction of a user and the object [see [0211]-[0212] describing the selection of a point in space by intersecting a finger direction of a user with displayed 3D object surface, as shown in fig. 4B; note in [0202] and [0391] that a virtual object is selected in a similar manner to a point in the scene; see also [0026]; note holographic projection of the 2D scene as per [0017]].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, and Gelman before the effective filing date of the claimed invention to modify the Korkin’s selection detection of a holographic object by explicitly specifying intersecting a finger direction of a user with the object for selection, as taught by Gelman. The motivation for this obvious combination of teachings would be to allow utilization of simple finger pointing by a user for selecting objects of interest, as taught by Gelman [again see [0202], [0391], and [0211]-[0212]] which would make the interaction more intuitive and user-friendly.

Korkin/ Kim/Drouin/Gelman still does not explicitly teach e) on the list above.

Bell teaches:
projecting, in response to detecting a selection by a user of an object, a sub-group of holographic objects of the selection in the three-dimensional space [see title; abstract, especially lines 6-11; and fig. 2, steps 204 and 206; note the technology of computer-generated holography in [0010]; see also [0027]; [0028]; and [0031] indicating selection and showing visual details of the 3D rendition associated with the selected item; see also figs. 3 and 4 and note the projection of objects that are subgroups of selected objects (note e.g. selecting the item 341 as per [0024] and [0031]], wherein a hierarchical relationship between an object selected by the user and the sub-group of holographic objects is visually indicated [see [0017], lines 1-3 and [0021], last 8 lines of [0021] both indicating maintaining relationships while rendering in 3D; see also [0024] denoting representation maintaining hierarchical relationships].

It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, Gelman, and Bell before the effective filing date of the claimed invention to modify the response of Korkin/Gelman’s selection by a user of one of the holographic objects representing one of the plurality of digital content items to further instantiate projections of sub-groups of holographic objects of the selected item as taught by Bell. The motivation for this obvious combination of teachings would be to enable more detailed visualizations of relationships within hierarchical groups by utilizing other 3D technologies and techniques, as suggested by Bell [see e.g. [0010]-[0011]; see also [0021]; [0017]; and [0027]] which would ultimately simplify hierarchical navigation of digital content, which will further allow users to navigate and visualize a large number of items with ease.

Regarding claims 4, 11, and 18, the rejections of independent claims 1, 8, and 15 are respectively incorporated. Korkin further teaches that a number of levels of the outputted tree structure changes dynamically based on user's input [again see [0070] and note displaying a second level 132-2 of the hierarchical data based on user’s input; note also in fig. 7 the display of 17-1 and 17-2 thus showing two different levels of the tree (compare to the tree shown in fig. 4)].



Regarding claims 5, 12, and 19, the rejections of independent claims 1, 8, and 15 are respectively incorporated. Korkin further teaches that projecting the one or more holographic objects further comprises projecting at least one holographic object configured to render a dynamic stream of data [see [0059] indicating displaying identified attributes regarding one or more nodes and the possibility of displaying them as dynamic information; see also the description in [0061] and the display in fig. 7; Examiner notes that the attributes are possibly displayed as holographic objects and can be dynamically updated; Examiner further notes that the broadest reasonable interpretation of the term dynamic stream of data in view of the specifications would include any dynamic display of data].

Regarding claims 6, 13 and 20, the rejections of independent claims 1, 8, and 15 are respectively incorporated. 
Korkin further teaches that the one or more holographic objects are coded in accordance with a predefined scheme [see e.g. [0025], lines 4-12 indicating utilizing different shapes to distinguish certain nodes from other nodes based upon a distinguishing characteristic]. 
Drouin further teaches modifying the visual appearance of a holographic object by changing its color to distinguish it [see e.g. [0208], last 5 lines indicating modifying the visual appearance of a holographic object by changing a color].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, Gelman, and Bell, before the effective filing date of the claimed invention to substitute the visual modification of color change taught by Drouin for the shape change taught by Korkin for node coding done by Korkin. 1) The Examiner finds that the prior art contains a method/instructions that differed from the claimed method/instructions by the substitution of some components with other components.  Here, the Examiner finds that Korkin teaches distinguishing one or more holographic objects by shape instead of by color. 2) The Examiner further finds that the substituted components and their functions were known in the art. Here, the Examiner finds that Drouin teaches distinguishing a holographic object by color, as shown above. 3) The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable, namely distinguishing holographic objects from each other. Here, the Examiner finds no unpredictable changes would have resulted from merely switching shapes to colors. Therefore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143 I B.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korkin in view of Kim, Drouin, Gelman, and Bell (as applied to independent claims 1, 8, and 15 respectively), and further in view of Tsuda et al., US PGPUB 2011/0181617 A1 (hereinafter as Tsuda).

Regarding claims 2, 9, and 16, the rejections of independent claims 1, 8, and 15 are respectively incorporated. Korkin further teaches that the plurality of the digital content items is grouped using various clustering algorithm [see e.g. [0042]]. Korkin/Kim/Drouin/Gelman/Bell, however, does not explicitly teach that the digital content items are grouped based on metadata properties of each digital content item. 
Tsuda teaches grouping digital content items based on metadata properties of each digital content item [see e.g. [0133] indicating classifying images into one or more plurality of groups based on a shooting date, color, type of subject, etc. which are different examples of metadata properties; see also [0003], lines 1-4].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Kim, Drouin, Gelman, Bell, and Tsuda before the effective filing date of the claimed invention to modify the grouping of digital content items of Korkin to explicitly specify using metadata properties of each digital content item, as per the teachings of Tsuda. The motivation for this obvious combination of teachings would be to allow users to navigate a large number of items with ease, as suggested by Tsuda [see e.g. [0003], lines 4-5] which would ultimately simplify hierarchical navigation of digital content.
Kim further teaches projected digital content items that are mobile applications, as per the rejection of the independent claims. It would have been obvious to combine these teachings to reach the claimed limitation. Kindly refer to the independent claim rejections for motivations to combine the two same teachings of Korkin and Kim in the same manner as per the corresponding independent claim. 



Response to Arguments
Applicant’s prior art arguments on pp. 9-10 with respect to the amended independent claims have been considered but are not persuasive.
Examiner notes that Korkin’s teachings in [0070] regarding displaying a new group of nodes (from a different level of the tree structure) according to a user’s gesture input comprises creating a new group of holographic objects within the structure, which sufficiently teaches the claim limitation reciting “creating a new group of the one or more holographic objects within the tree structure based on user's input”. Examiner notes that the initially displayed objects are those of level 1 of  the structure. The display following the user’s gesture input comprises creating the holographic objects corresponding to level 2 of the structure, which are different from those initially displayed. Examiner further notes that the claim language, as recited, only requires generating a new collection (i.e. different from that previously projected) of the holographic objects (which are displayed) responsive to input by the user. 
Therefore, Examiner asserts that Korkin sufficiently teaches the limitations indicated above of the independent claims, as amended. 
Thus, Examiner respectfully asserts the rejection of the amended independent claims under 35 U.S.C. 103 as being unpatentable over Korkin in view of Kim, Drouin, and Bell, as per above. Applicant is also respectfully referred to the full rejection above for further details.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        


/M.S.A/Examiner, Art Unit 2145